DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amends the claims 10, 12,  and argues that Nakanishi has taught the method steps. However, examiner respectfully disagrees and directs applicants’ attention to the current rejection.  

Claim Objections

Claims 10, 16 and 17 are objected to because of the following informalities: 

Referring to the claim 10, the limitation ”.. light cone is expected to illuminate…” recited in line 6.is  objected  It is not a definite language and scope of the light cone is expected to illuminate…” in line 6 to “”.. light cone is [[expected]] to illuminate…” .  

Referring to the claim 16, the limitation  ”.. if the section is expected to be…” recited in lines  6, 7 is  objected  It is not a definite language and scope of the limitation is not clear.  Hence examiner suggest to amend the limitation “..if the section is expected to be…” in lines 6, 7   to “”.. if the section is [[expected]] to be…” .

Referring to the claim 17 the limitation ”..if the section is expected to be…” recited in line 7,8.is  objected  It is not a definite language and scope of the limitation is not clear.  Hence examiner suggest to amend the limitation “.. light cone is expected to illuminate…” in line 7,8 to “”.. light cone is [[expected]] to be…” .

The limitation “ dimming signal is provide- able” recited in claim  10 line 10 is objected.  Examiner suggest to amend the limitation dimming signal is provide- able recited in line 10 to “ dimming signal is able to provide [[provide able]] ”.

The limitation “ dimming signal is provide- able” recited in claim  16 line 9 is objected.  Examiner suggest to amend the limitation dimming signal is provide- able recited in line 9 to “ dimming signal is able to provide [[provide able]] ”.

The limitation “ dimming signal is provide- able” recited in claim  17 line 13 is objected.  Examiner suggest to amend the limitation dimming signal is provide- able recited in line 13 to “ dimming signal is able to provide [[provide able]] ”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent US9956901 B2 by Nakanishi et al (Nakanishi). In view of the  US2011/0121160 A1 by Gion-Pol et al (Gion-Pol)

Referring to the claim 10 Nakanishi (Fig 1, 3-8, 11, 12) teaches; A method for controlling a directed light source (Fig 1 item 210 column 3 lines 11 to 14) whose supplied light cone is guided across a predefined area (Fig 5 and 8 shows different predefined light cone guided across pre~defined areas), the method comprising:

estimating an impending change in a section of the area illuminated by the light cone as a result of the determined movement (Fig 4 item 90 Swivel angle setting unit estimates the impending change in a section and Fig 6B column 2 lines 24 to 31)  
Nakanishi in another embodiment Fig 12 teaches determining that the changed light cone will most likely illuminate the section for longer than a predefined period of time (See Fig 12 step S186 to 8188 and column 18 lines 38 to 81); and providing a dimming signal for the light source (See column 18 lines 59 to 87).
wherein if the estimated change causes a predefined overillumination of the section, then the dimming signal is provide-able prior to the overillumination, (See Fig 5, 6 and 7 and column 9 lines 55 67 and column 10 lines 1to 13), 28-35)

But do not explicitly discloses wherein it is checked whether an impending light emission of the light source is safe for eyes.
However, Gion-pol teaches a sensor for monitoring a monitored area (Fig 1 item 3) wherein it is checked whether an impending light emission of the light source is safe for eyes (See paragraphs [0033] and [0036] where teaches determining the eye safety).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Gionpol sensor monitoring for eye safety teachings in to the method steps of Nakanishi by introducing as one single 

Referring to the claim 11 Nakanishi modified reference teaches the method of claim 10, wherein a plurality of non-overlapping sections in the area is predefined and the sections are illuminated by the light cone one after the other for the predefined period of time in each case. (See Nakanishi teaches individual light distribution patterns one on another and adjusting the changes accordingly, see column 8 lines 8 to 25 and Fig 5 and 8 and column 7 lines 15 to 30). Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate the method steps in one single method step of adjusting the lighting pattern as desired.

Referring to the claim 13 Nakanishi modified reference teaches the method of claim 10, Nakanishi further teaches wherein the change includes an alignment of the light source (See Fig 3 stem 222L and 222R Swivel actuator aligns the axis and See Fig 7 step 32 and column 13 lines 10 to 26 and lines 44 to 47). Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate the method steps in one single method step of adjusting the lighting pattern as desired.

  Referring to the claim 14 Nakanishi modified reference teaches the method of claim 10, Nakanishi further teaches wherein the change includes an opening angle of the light source (See Fig 8 column 14 lines 9 to 25).

Referring to the claim 15 Nakanishi modified reference teaches the method of claim 10, wherein an inaccuracy of available information relating to the light cone is taken into account. (See Column 19 lines 1 to 20 teaches and suggest that delaying improves the glare reduction). Hence, it would be obvious to an ordinary skill to consider the in accuracy for improving the lighting control for reducing the glare at all situations to the oncoming traffic.

Claims 16 -19, 21-23are rejected under 35 U.S.C. 103 as being unpatentable over US patent US9956901 B2 by Nakanishi et al (Nakanishi) US9809153 B2 by Park et al (Park).

Referring to the claim 16 Nakanishi teaches; A control unit (See Fig 4 item 74 illumination controller column 7 lines 21 to 27) for a directed light source (Fig 1 item 219 lamp unit column 3 lines 1 to 13) whose light cone is guided across a predefined area (Fig 5 and 6 shows different predefined light cone guided across predefined areas), comprising:

a processing device to estimate an impending change in a section of the area illuminated by the light cone as a result of the determined movement (See Fig 4 Item 
an interface for supplying a dimming signal for the light source if the section is expected to be exposed to the changed light cone for longer than a predefined period of time. (See Fig 12 step SI88 to SI88 and column 18 lines 38 to 81 and See column 18 lines 59 to 87).
wherein if the estimated change causes a predefined overillumination of the section, then the dimming signal is provide-able prior to the overillumination, (See Fig 5, 6 and 7 and column 9 lines 55 67 and column 10 lines 1to 13), 28-35)
But Nakanishi is silent on an interface unit and a scanning device for determining a movement of the light source and also silent on wherein it is checked whether an impending light emission of the light source is safe for eyes.
However, Park Fig 7 teaches an interface (item 280 column 13 lines 8 to 9) for supplying a dimming signal for the light source (item 285 a,b column 13 lines 34-38) a scanning device (item 255 column 13 lines 31-33) for determining a movement of the light source (light driving units 280 a, b drive the light source column 13 lines 34 to 40),
Moreover, Gion-pol teaches a sensor for monitoring a monitored area (Fig 1 item 3) wherein it is checked whether an impending light emission of the light source is safe for eyes (See paragraphs [0033] and [00336] where teaches determining the eye safety).



   Referring to the claim 17 Nakanishi teaches an illumination controller system An optical sensor device (Fig 3 item 108 camera is regarded as optical sensor system) comprising: (See Fig 4 item 74 illumination controller column 7 lines 21 to 27) lor a directed light source (Fig 1 item 210 lamp unit column 3 lines 1 to 13) whose light cone is guided across a predefined area (Fig 5 and 8 shows different pre~defined light cone guided across pro-defined areas), including: a processing device to estimate an impending change in a section of the area illuminated by the light cone as a result of the determined movement (See Fig 4 item 80 pattern determination unit determines the movement of the light distribution pattern see column 7 lines 21 to 28 and Fig 8 A position detector determines a movement of the light source due to oncoming vehicle column 2 lines 3 to 23); Fig 4 item item 90 Swivel angle setting unit estimates the impending change in a section and Fig 8 B column 2 lines 24 to 31); and an interface for supplying a dimming signal for the light source if the section is expected to be exposed to the changed light cone for longer than a predefined period of time (See Fig 12 step S186 to S188 and column 18 lines 38 to 81 and See column 18 lines 59 to 87); a directed light source, and 
In another embodiment Nakanishi teaches wherein if the estimated change causes a predefined overillumination of the section, then the dimming signal is provide-able prior to the overillumination, (See Fig 5, 6 and 7 and column 9 lines 55 67 and column 10 lines 1to 13), 28-35)
But Nakanishi is silent on a interface and a scanning device for determining a movement of the light source and also silent on wherein it is checked whether an impending light emission of the light source is safe for eyes.

However, Park Fig 7 teaches an interface (item 280 column 13 lines 8 to 9) for supplying a dimming signal for the light source (item 285 a,b column 13 lines 34-38) a scanning device (stem 255 column 13 lines 31-33} for determining a movement of the light source (light driving units 280 a, b drive the light source column 13 lines 34 to 40).

	Moreover, Gion-pol teaches a sensor for monitoring a monitored area (Fig 1 item 3) wherein it is checked whether an impending light emission of the light source is safe for eyes (See Gion-pol: paragraphs [0033] and [00336] where teaches determining the eye safety).

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Park teachings of scanning device and Geon-pol sensor monitoring interface in to the light control system 

 Referring to the claim 18 Nakanishi reference as modified by Park reference teaches the optical sensor device of claim 17, Park further teaches wherein the sensor device (Fig 7 item 760 sensor unit column 7 lines 51 to 56) is configured to be fixed in place on a motor vehicle, and wherein the scanning device (Fig 7 item 250) is configured to determine a movement of the motor vehicle (Column 13 lines 34 to 40).

  Referring to the claim 19 Nakanishi reference as modified by Park reference teaches the optical sensor device of claim 17, Nakanishi further teaches wherein a plurality of non-overlapping sections in the area Is predefined and the sections are illuminated by the light cone one after the other for the predefined period of time in each case (See Nakanishi teaches individual light distribution patterns one on another and adjusting the changes accordingly see column 6 lines 6-25 and Fig 5 and 6 and column 7 lines 15 to 30).

Referring to the claim 21 Nakanishi reference as modified by Park reference teaches the e optical sensor device of claim 17, Nakanishi further teaches wherein the change includes an alignment of the light source, (See Fig 3 item 222L and 222R Swivel actuator aligns the axis and See Fiq 7 step 32 and column 13 lines 10 to 28).

Referring to the claim 22 Nakanishi reference as modified by Park reference teaches the optical sensor device of claim 17, Nakanishi further teaches wherein the change includes an opening angle of the light source (See Fig 8  column 14  lines 9-25)

   Referring to the claim 23 Nakanishi modified by Park reference teaches the optical sensor device of claim 17, Nakanishi teaches wherein an inaccuracy of available information relating to the light cone is taken Into account. (See Column 19 lines 1 to 20 teaches and suggest that delaying improves the glare reduction). Hence, it would be obvious to an ordinary skill to consider the in accuracy for improving the lighting control for reducing the glare at all situations to the oncoming traffic.

   Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi modified reference as applied to claim 10 above, and further in view of US20140086590 by Ganick et al (GANICK)

   Referring to the claim 12 Nakanishi modified reference teaches the method of claim 10, but silent on wherein the anticipated change is determined with a Kalman filter which operates recursively.
   However, Ganick teaches   wherein the anticipated change is determined with Kalman filter recursively. (See paragraph [0294] where Ganick teaches  Kalman filtering algorithms in order to anticipated the change)
.

   Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Park as applied to claim  7 above, and further in view of US20140086590 by Ganick et al (GANICK).

Referring to the claim 20 Nakanishi modified reference teaches the optical sensor device of claim 17, but both are silent on wherein the anticipated change is determined with a Kalman filter.
  However, Ganick teaches   wherein the anticipated change is determined with Kalman filter recursively. (See paragraph [0294] where Ganick teaches Kalman filtering algorithms in order to anticipated the change)
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Ganicks teachings in to Nakanishi s system for improving the accuracy of the data.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/2/2021